Citation Nr: 1608090	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1979 to July 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the RO in Indianapolis, Indiana, which denied service connection for an acquired psychiatric disorder.  The Veteran testified in Indianapolis, Indiana, at an October 2015 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for an Acquired Psychiatric Disorder

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).
	
Under 38 C.F.R. § 3.304(f)(5) (2015), if a posttraumatic stress disorder (PTSD) claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. 
§ 3.304(b) (2015).  While no psychiatric disorder was noted on the Veteran's July 1979 service entrance examination report, in the corresponding medical history report, the Veteran advanced having had "depression or excessive worry."  As the instant matter is being remanded for a new VA mental health examination, the Board will ask the VA examiner to address whether one or more mental health disabilities existed prior to service.

In May 2013, the Veteran received a VA mental health examination.  The examination report reflects that the VA examiner assessed that the Veteran did not have a current diagnosis of PTSD.  Rather, the Veteran was diagnosed with adjustment disorder with depressed mood and anxiety, which the VA examiner opined was due to non-service factors.  Since the May 2013 VA mental health examination, VA has received multiple VA treatment records that diagnose (and in some cases also ruled out) the following psychiatric disorders:  PTSD, anxiety, depression/depressive disorder, alcohol abuse, adjustment reaction with mixed emotion, delusional disorder, unspecified personality disorder, and psychotic disorder not otherwise specified.  As such, the Board finds that remand for a new VA mental health examination is necessary to assist the Board in determining which of the aforementioned diagnoses are correct. 

The record reflects that the Veteran has advanced three in-service stressors that may have caused one or more currently diagnosed mental health disabilities.  The first stressor, which was confirmed in an April 2013 VA memorandum, involves the ship that the Veteran was stationed upon, the USS Midway, colliding with a freighter in July 1980.  The other two stressors, which have not been confirmed, involve military sexual trauma (MST) and "repeated psychological and verbal abuse" of the Veteran by an officer.  At the May 2013 VA mental health examination, the VA examiner only addressed the confirmed ship collision stressor.  In fact, the VA examiner specifically noted the Veteran's MST complaints in the VA treatment records, but did not address this stressor because the Veteran did not meet the criteria for PTSD and the RO had limited the scope of the examination to the verified stressor.  Multiple VA treatment records have discussed the Veteran's advanced MST; therefore, the Board finds remand warranted for an opinion by a VA psychologist or psychiatrist as to whether the Veteran displays/has displayed markers of MST, that is, for an opinion as to whether the claimed in-service personal assault occurred.  See 38 C.F.R. § 3.304(f)(5) (2015). 

Finally, the Board notes that in finding the Veteran did not have PTSD, the VA examiner at the May 2013 VA mental health examination stated that the Veteran was not persistently reexperiencing the ship collision and there was no persistent avoidance of stimuli associated with the advanced trauma.  Subsequently, in July 2013, the Veteran submitted a "checklist of trauma symptoms" indicating that the Veteran was experiencing such PTSD symptoms.  As such, the Board finds remand is warranted to reconsider whether, based on the reported reexperiencing and avoidance of stimuli symptoms, the Veteran has a current diagnosis of PTSD.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain the outstanding VA treatment records for the period on and after November 2015.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record all VA treatment (medical) records pertaining to the treatment of the Veteran's mental health, not already of record, for the period from November 2015.

2.  Then, schedule the appropriate VA mental health examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination reports that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  


The examiner should provide the following opinions:

A)  At the conclusion of the examination, identify all currently diagnosed mental health disabilities.  In rendering this opinion, the VA examiner should discuss the Veteran's VA treatment records and address why any previous mental health diagnosis was incorrect, if applicable.

B)  Does the record reflect that in-service MST occurred in this case?  If it is the examiner's opinion that MST occurred, the examiner should specifically identify what MST markers this opinion is based upon.

C)  For each mental health disability diagnosed, opine as to whether there is clear and unmistakable evidence that the mental health disability existed prior to service.

D)  For each mental health disability assessed to have clearly and unmistakably existed prior to service, opine as to whether there is clear and unmistakable evidence that the preexisting mental health disability was not aggravated by (i.e., not permanently worsened in severity beyond its natural progression) during the Veteran's military service (September 1979 to July 1983).

E)  For each mental health disability assessed not to have clearly and unmistakably existed prior to service, is it at least as likely as not (i.e., probability of 50 percent or more) that the disability had its onset during active service, including as due to the Veteran's reported stressors?

If it is the examiner's opinion that there is aggravation of one or more mental health disabilities, he or she should identify the baseline level of severity of the identified disability prior to the onset of worsening, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  

3.  Then readjudicate the issue of service connection for an acquired psychiatric disorder.  If the benefit sought remains denied, the Veteran and representative should be issued a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

